Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. 

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  it depends on both claims 1 and 4.  Appropriate correction is required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim(s) 4-6 and 9 is (are) rejected on the ground of nonstatutory obviousness-type ouble patenting as being unpatentable over claims 5 and 9-14 of copending Application No. 16/474400.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘400 (claims 5 and 9-14) meets instant claims 4-6 and 9 in an anticipatory manner, because it discloses a process of polymerizing the claimed (co)polymer comprising using solvent with high vapor pressure (corresponding to higher boiling point) than of water, removing water, and without using Lewis acid  or oxidant.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim(s) 1-13  is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16/474394.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘394 (claims 1-12) meets instant claims 1-4 in an anticipatory manner, because it discloses a process of polymerizing the claimed polymer comprising using solvent with 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. One having ordinary skill in the art would obviously recognize to prepare the claimed polymer of instant claim 4 by selecting SO2M as at least one of R1-R6, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  As to the copolymers of instant clams 7-10, compound D can be identical to A1 or A2.  However, It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP ¶ 2144.05.  In light of this, one of ordinary skill in the art would obviously recognize to combine the disclosed monomers to produce the claimed copolymers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 12-13 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. (US 20050030703).
As to claims 1-3, 8, and 12-13, Konuma (abs., 3, 75-78, 181-188, 196-200, examples, claims)  discloses a process of producing a copolymer comprising monomers such as 1,3-dihydroisothianonaphthene-2-oxide, 1,3-dihydroanthra[2,3-c]thiophene-2-oxide, and 1,3-dihydronaphthaceno[2,3-c]thiophene-2-oxide, via dehydration reaction and using oxidants and solvents.   Ferric sulfate (Ex4, 9), a functionally equivalent oxidant benzenesulfonic acid Fe salt (196-198), is used as the oxidant and in-situ polymerization is accompanied by evaporation that would remove water as expected by one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to have replaced Ferric sulfate with benzenesulfonic acid Fe salt because of their equivalent functionality as primary antioxidants.  These conditions appear to equally apply to both Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  Claim 8 is met by the same rationale of In re Kerkhoven in the last paragraph.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766